                  Case 3:18-po-04381-CDB Document 3 Filed 11/07/18 Page 1 of 3
<·
     ~-.
      (
                                    0                                                     LODGED
                                                                                          COPY
                                                                            RECEIVED


            1   Craig Jacob Rosenstein, Esq. (024766)                           NOV 0 7 2018
                ROSENSTEIN LAW GROUP, PLLC
            2   8010 E. McDowell Road, Suite 111
                Scottsdale, Arizona 85257
            3   Telephone: (480) 248-7666
                Facsimile: (480) 946-0681
            4   Attorney for Defendant

            5
            6                       IN THE UNITED STATES DISTRICT COURT

            7                           FOR THE DISTRICT OF ARIZONA

            8                                              l"lS-d{~~ I ro-ool--PcT-FU.
                United States of America,                        No. 7474515-516/A106
            9
                       Plaintiff,
           10                                             MOTION TO APPEAR BY VIDEO
                vs.                                           TELECONFERENCE
           11
                DANIEL R. LUNGHAMER,
           12
           13
                       Defendant.

           14
           15         Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Defendant
           l6   requests permission to appear at his Initial Appearance on 11114/18 by video
           17   teleconference. (The defendant's written consent is attached hereto as Exhibit A.)
           18   Rule 43(b )(2) states that, upon written consent by the defendant, a defendant may
           19   be present by video teleconference at a misdemeanor plea hearing.              Mr.
           20   Lunghamer lives in Colorado City, Colorado. The parties have reached a plea
           21   agreement and Mr. Lunghamer would like to enter the plea via video
           22   teleconference. Undersigned counsel is in the process of making the necessary
           23   technical arrangements for the video teleconference to occur.
           24         AUSA Patrick J. Schneider does not object to this request.
           25         A proposed Order is submitted herewith.
           26
           27
           28
       Case 3:18-po-04381-CDB Document 3 Filed 11/07/18 Page 2 of 3
                       0                                  0
                                                           t'J c.~
 1                      RESPECTFULLY SUBMITTED this        l/f       day of October, 2018.

 2
                                          RESPECTFULLY SUBMITTED
 3
                                          ROSENSTEIN LAW GROUP, P.L.L.C.
 4
 5
 6
 7                                             . i     osenstein, Esq.
                                              omey for Defendant
 8
 9

10
11   Copy of the foregoing was filed and served
     on October 24, 2U 18, to:
12
     Honorable Michelle H. Bums
13   United States Magistrate Court
     123 N. San Francisco Street, Suite 200
14   Flagstaff, AZ 86001
15   Assistant United States Attorney Assigned
16   123 N. San Francisco Street, Suite 410
     Flagstaff, AZ 86001
17   Copy mailed to:



~~z~
21
22
23
24
25
26
27
28



                                              2
         Case 3:18-po-04381-CDB Document 3 Filed 11/07/18 Page 3 of 3
                        0                                  0
United States v. Daniel R. Lunghamer
Case No. 7474515-516/A106


I understand that I have the right to be personally present in court for my INITIAL
APPEARANCE scheduled for 11/14/18 at 1:30 p.m. before Honorable Michelle H.
Bums. I hereby consent to appear at these hearings by video teleconference.

 of)~~&~
DANIEL R. L GRAMER: .
      ~~·
   athan oebel for Craig J. Rosenstein, Rosenstein Law Group
Attorneys for Defendant
